Metcalf, J.
The tenant, in support of his demurrer and motion to dismiss the action, relies on what was said by Mr. Justice Wilde, in Atwood v. Atwood, 22 Pick. 287, namely, that “ when lands are demanded, the description of them must be so certain that seisin may be delivered by the sheriff without reference to any description dehors the writ.” Assuming this to be so, yet we are of opinion that the description in the demandant’s writ is sufficiently certain, without including therein the references to Wadsworth’s plan. Omitting those references, the *371description is thus: “ A certain parcel of land, with the buildings thereon, situate in Boston, and bounded, southerly by Eliot Street, twenty feet; westerly on a passage way six feet and nine inches in width, sixty-one feet eleven inches ; northerly on a passage way three feet wide, nineteen feet nine inches; and easterly by a line through the centre of the brick partition wall, sixty-one feet two inches; with the appurtenances thereto belonging.” The court cannot say that the sheriff could not deliver seisin of the premises, thus described, without reference to any further description thereof dehors the writ. The addition of insufficient matter of description to a description that is sufficient without it does not render it insufficient.
Judgment, overruling the demurrer and the motion to dismiss, affirmed.